Citation Nr: 0511210	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-05 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
April 1946 and again from April 1948 to March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to a TDIU.  A 
notice of disagreement (NOD) was received in June 2003.  A 
statement of the case (SOC) was issued in December 2003.  A 
substantive appeal (VA Form 9) was received in March 2004.  

The Board observes that in May 2002, the veteran submitted an 
informal claim for service connection for knee arthritis.  
This issue does not appear to have been adjudicated and is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that his service-connected 
disabilities prevent him from engaging in substantially 
gainful employment.  

A review of the record reveals that the veteran is service-
connected for five disabilities characterized as follows:

arthritis, degenerative thoracolumbar spine 
(previously rated as arthritis degenerative of the 
cervical spine),.....................40%

psychological endocrine disorder in an obsessive 
personality (previously diagnosed as 
hypothyroidism, post surgical thyroidectomy, 
absence, acquired thyroid gland)...............30%


Graves disease; status post thyroidectomy with 
hypothyroidism, 
atrial fibrillation with low ventricle response 
corrected with a pacemaker............................................................30%

anxiety disorder, not otherwise specified........................10%

fingers and right hand arthritis.....................................10%

The veteran's combined disability rating is 70 percent.  

The veteran has contended his impairment from his service-
connected disabilities was increasing, and that his arthritis 
and psychiatric conditions in particular keep him from 
working.  

The veteran was provided a VA thyroid examination in 
December 2003 and a psychiatric examination in February 2004, 
but since initiating his claim and indicating that his 
service-connected disabilities had worsened, he has not 
received a VA orthopedic examination.  This should be 
accomplished.  In this regard, it appears that service 
connection for cervical spine arthritis is still in effect, 
and therefore, any evaluation should include that segment of 
the spine.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Schedule the veteran for a VA 
orthopedic examination of the cervical 
and thoracolumbar spine, right hand, and 
fingers, to assess the severity of these 
service-connected disabilities.  The 
claims folder should be made available to 
the examiner, and the examiner is asked 
to indicate that he/she has reviewed the 
claims folder.  All necessary testing, to 
include range of motion testing, should 
be done.  Regarding the veteran's 
orthopedic conditions, the examiner 
should determine whether there is 
weakened movement, excess fatigability, 
or incoordination in the joints affected 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the spine, or 
right hand is used repeatedly over a 
period of time.  This determination also 
should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to pain on use during 
flare-ups.  The examiner should also 
provide an assessment on the effect these 
service-connected disabilities have on 
his ability to work.   

2.  The RO should readjudicate the claim 
of entitlement to a TDIU.  If the issue 
on appeal remains denied, the RO should 
provide the veteran a supplemental 
statement of the case and allow an 
appropriate period of time for response 
before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




